Order, Supreme Court, New York County (Charles E. Ramos, J.), entered November 23, 2009, which, in a proceeding pursuant to Business Corporation Law § 623 to fix the fair value of shares, inter alia, denied petitioner’s motion to compel production of respondent’s subchapter S election documents for 2008 or 2009 and tax returns for 2008 and 2009, unanimously affirmed, with costs.
The motion court properly denied production of information regarding events subsequent to the undisputed valuation date of December 27, 2007. Contrary to petitioner’s contention, the statute’s requirement that the court consider “all other relevant factors” in fixing value does not modify its time frame for *575fixing value “as of the close of business on the day prior to the shareholders’ authorization date” (Business Corporation Law § 623 [h] [4]). Concur—Gonzalez, P.J., Catterson, Moskowitz, Renwick and Richter, JJ.